Citation Nr: 1747348	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bleeding gums, including due to an undiagnosed illness.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder. 

4.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS), claimed as a left wrist disorder.

5.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from November 1990 to July 1991, including in Southwest Asia in support of Operation Desert Shield/Desert Storm.  He also had additional service in the Army National Guard, so presumably at times on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

He appealed to the Board of Veterans' Appeals (Board) from February 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, in support of these claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO.

In March 2013, the Board remanded the claims so the Veteran could have an additional hearing before a Veterans Law Judge (VLJ) of the Board.  He had this additional hearing in February 2014 (Travel Board hearing) before the undersigned VLJ.  Both the Veteran and his wife provided testimony.  

In June 2014 and October 2015, the Board again remanded these claims for additional development.



FINDING OF FACT

Before the Board promulgated a decision in this appeal, the Board received notice of the Veteran's death in September 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claims originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


